Judgment reversed on the facts and a new trial granted, with costs to appellant to abide event, on the ground that the only question of fact is whether the sample taken from the receiving tank by Hughes was a fair sample of the defendant’s milk. Considering the testimony of Dowd, the milk receiver at the station, as well as that of Fay, the inspector, and of Hughes, we are of the opinion that the verdict of the jury, which resolved this question in favor of the defendant, is contrary to the weight of evidence. All concur. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ.